Name: Commission Regulation (EC) No 1504/1999 of 9 July 1999 amending Regulation (EC) No 1304/1999 fixing export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: international trade;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities10. 7. 1999 L 175/5 COMMISSION REGULATION (EC) No 1504/1999 of 9 July 1999 amending Regulation (EC) No 1304/1999 fixing export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as last amended by Regulation (EC) No 857/1999 (2), and in particular Article 35(11) thereof, (1) Whereas Commission Regulation (EC) No 2190/96 (3), as last amended by Regulation (EC) No 1303/1999 (4), lays down detailed rules for the application of export refunds on fruit and vegetables; (2) Whereas Commission Regulation (EC) No 1304/ 1999 (5); as amended by Regulation (EC) No 1380/ 1999 (6), sets the export refunds on fruit and vegetables; (3) Whereas there is currently an excess of peaches and nectarines on the market; whereas the refunds for those products should be increased so as to relieve the market; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 1304/1999, in the line relating to peaches and nectarines, the scheduled quantity of 6 572 t for system B is replaced by 26 572 t. Article 2 This Regulation shall enter into force on 10 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. (2) OJ L 108, 27.4.1999, p. 7. (3) OJ L 292, 15.11.1996, p. 12. (4) OJ L 155, 22.6.1999, p. 29. (5) OJ L 155, 22.6.1999, p. 30. (6) OJ L 162, 26.6.1999, p. 62.